EXECUTION VERSION

CONFIDENTIAL

EXHIBIT 10.3

NEITHER THIS AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE AND AGREEMENT TO
LEND NOR ANY OF THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW. NO SALE, TRANSFER, PLEDGE OR ASSIGNMENT OF THIS
NOTE OR OF THE SECURITIES ISSUABLE UPON CONVERSION HEREOF SHALL BE VALID OR
EFFECTIVE UNLESS (A) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE
SECURITIES LAW OR (B) THE HOLDER SHALL DELIVER TO THE COMPANY AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH
TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
OF ANY APPLICABLE STATE SECURITIES LAW.

AMENDED AND RESTATED

CONVERTIBLE PROMISSORY NOTE AND AGREEMENT TO LEND

 

Up to $26,675,000   June 17, 2015

Alexza Pharmaceuticals, Inc., a Delaware corporation (the “Company”), for value
received, hereby amends and restates in its entirety that certain Convertible
Promissory Note and Agreement to Lend dated May 7, 2013 (the “Original Note”),
and the Company hereby promises to pay to Teva Pharmaceuticals USA, Inc. (the
“Holder”) under this Amended and Restated Convertible Promissory Note and
Agreement to Lend (“Note”) the Outstanding Advanced Amount (as defined below),
not to exceed an aggregate principal sum of $26,675,000, as provided below. On
the date hereof, the portion of indebtedness evidenced by the Original Note
shall be automatically renewed and extended, but not extinguished or cancelled,
in accordance with the terms of this Note. Nothing contained herein shall be
deemed a repayment or novation of the Original Note.

1. Interpretation. All capitalized terms used in this Note, unless otherwise
defined herein, shall have the meanings given to them in that certain License
and Supply Agreement, dated May 7, 2013 (the “Original License Agreement”), as
amended by the Amendment to License and Supply Agreement, dated even date
herewith (the “Amendment to License Agreement” and, together with the Original
License Agreement, the “License Agreement”), between the Holder and the Company.
In this Note, (a) the word “including” shall be deemed to be followed by the
phrase “without limitation” or like expression and (b) the singular shall
include the plural and vice versa.



--------------------------------------------------------------------------------

2. Definitions. As used in this Note, the following terms shall be defined as
follows:

2.1 “Business Day” shall mean a date Monday through Friday, but excluding any
date on which banks located in (a) the State of New York are authorized by State
or federal law to be closed or (b) Israel are authorized by applicable law to be
closed.

2.2 “Change of Control Transaction” shall mean any (a) merger or consolidation
of the Company with or into any other corporation or other entity, or any other
reorganization of the Company, in which the holders of the Company’s outstanding
capital stock immediately prior to such transaction do not, immediately after
such transaction, retain a majority of the voting power of the surviving entity
or its parent in substantially the same relative proportions as immediately
prior to the transaction; (b) sale of all or substantially all of the assets of
the Company; or (c) exclusive license of all or substantially all of the assets
of the Company.

2.3 “Maturity Date” shall mean the Original Maturity Date, as extended by the
corresponding number of calendar days in the Suspension Period.

2.4 “Operating Budget” shall mean, at any time of determination provided under
this Note, the Company’s current budget for Adasuve as of the date set forth
above and approved by the Company’s senior management and delivered to the
Holder.

2.5 “Original Maturity Date” shall mean May 7, 2018.

2.6 “Outstanding Advanced Amount” shall mean, at any given time, the aggregate
outstanding principal amount of all Advances (as defined below) made under this
Note up to such time, plus all accrued interest thereon, less any amounts
already repaid or otherwise satisfied by Company to Holder in accordance with
Section 4.3 hereof. As of the date of this Note and as set forth in Schedule I,
$25,000,000 in Advances remains outstanding.

2.7 “Rent Reimbursement” shall have the meaning ascribed to it in the Amendment
to License Agreement.

3. Advances.

3.1 Subject to the terms and conditions set forth herein, the Company (a) has
previously requested and received the advances from the Holder as set forth on
Schedule I, and (b) may request after the date of this Note additional quarterly
advances for Rent Reimbursement in accordance with Section 4.5 of the Amendment
to License Agreement (each advance pursuant to (a) and (b), an “Advance” and
collectively, the “Advances”), and upon receipt of an Advance Request in
accordance with this Section 3, the amount of each Rent Reimbursement paid by
the Holder in accordance with Section 4.5 of the Amendment to License Agreement
shall be deemed for all purposes of this Note as having been advanced from the
Holder to the Company pursuant this Note, such Advances not to exceed $1,675,000
in the aggregate. The Company shall not be allowed to reborrow any Advance under
this Note after repaying that Advance or any portion thereof.

3.2 To request Advances after the date of this Note, the Company shall submit to
the Holder an irrevocable written notice (the “Advance Request”) prior to 5:00
p.m., New York, NY time, on not less than fifteen (15) Business Days prior
written notice of the amount of Rent Reimbursement for the preceding calendar
quarterly period paid by the Company. Advance Requests must be submitted within
30 days following the end of the calendar quarter for which a Rent Reimbursement
is sought by the Company.

 

2



--------------------------------------------------------------------------------

3.3 The obligation of the Holder to make an Advance pursuant to an Advance
Request properly submitted pursuant to Section 3.2 shall be subject to the
Acceleration Date not having occurred.

3.4 The Advances made pursuant to this Note and all payments made hereunder
shall be recorded by the Holder on its books and records and promptly noted as
an amendment on Schedule I attached hereto. The outstanding advances as of the
date of this Note are currently recorded on Schedule I. The failure to so record
any Advance, prepayment or payment shall not limit or otherwise affect the
obligation of the Company to pay any amounts due hereunder. Each request for an
Advance after the date of this Note by the Company shall be deemed a
representation and warranty by the Company to the Holder as of the date of the
Advance Request and the date of the Advance that (a) the Acceleration Date has
not occurred and will not occur prior to or on the date of the Advance and
(b) the representations and warranties set forth in Section 7 are true and
correct in all material respects.

4. Payment.

4.1 Payment. Subject to the provisions of Section 5 hereof relating to the
conversion of this Note, the Outstanding Advanced Amount shall be payable upon
the Maturity Date. Except as otherwise provided in Section 4.3(b)(ii), payments
hereunder shall be made by the Company to the Holder, at the address as provided
to the Company by the Holder in writing, in lawful money of the United States of
America. Interest shall accrue with respect to the outstanding principal amount
of the Advances made under this Note from the date of each date of Advance until
such principal amount is paid or converted as provided in Section 5 hereof at a
rate of 4% per annum (computed on the basis of a 365-day year); provided that
interest shall not accrue on any of the outstanding principal amount of the
Advances during the Suspension Period.

4.2 Acceleration Events. Unless the Holder shall have delivered a Conversion
Notice on or prior to the fifth (5th) Business Day after the occurrence of any
Acceleration Event (such fifth Business Day, the “Acceleration Date”), the
Outstanding Advanced Amount shall be immediately due and payable in full on the
Acceleration Date without notice, demand, presentment, protest or other
formalities of any kind (a) upon an Event of Default (as defined in Section 6
hereof); (b) upon the termination of the License Agreement; or (c) upon a Change
of Control Transaction (any event described in (a) – (c) above, an “Acceleration
Event”).

4.3 Prepayments; Offset.

(a) Prepayment of Advances under the Original Note. The Company shall have the
right at any time prior to the Maturity Date, and without penalty, to prepay, in
the aggregate, up to 50% of the aggregate outstanding principal amount of all
Advances made under the Original Note up to such time, plus all accrued interest
thereon.

 

3



--------------------------------------------------------------------------------

(b) Prepayment of Advances for Rent Reimbursements.

(i) Prepayments in Cash. The Company shall have the right at any time prior to
the Maturity Date, and without penalty, to prepay, in the aggregate, the
aggregate outstanding principal amount of all Advances for Rent Reimbursement
made under this Note at such time.

(ii) Right of Offset. The Company shall have the right at any time prior to the
Maturity Date, and without penalty, to reduce, in the aggregate, the aggregate
outstanding principal amount of all Advances for Rent Reimbursement made under
this Note at such time by reducing any amounts due and payable to the Company by
the Holder pursuant to Section 8.3 or 8.4 of the Original License Agreement.

5. Conversion.

5.1 Optional Conversion at Maturity or Upon Occurrence of an Acceleration Event.
Not less than five (5) Business Days prior to the Maturity Date or at any time
on or prior to the Acceleration Date, the Holder shall have the right to deliver
to the Company in writing a notice (the “Conversion Notice”) of its intention to
convert all or a portion of the Outstanding Advanced Amount (the “Conversion
Rights”) and specifying the portion of the Outstanding Advanced Amount (the
“Conversion Amount”) that shall be converted into Common Stock of the Company
par value $0.0001 per share (the “Common Stock”). Any Outstanding Advance Amount
not subject to the Conversion Rights shall be repaid on the Maturity Date, or,
in the case of an Acceleration Event, on the Acceleration Date. The Holder’s
failure to deliver a Conversion Notice within the periods specified in the first
sentence of this Section 5.1 shall be deemed an election not to exercise the
Conversion Rights. Such conversion shall take place at a conversion rate (the
“Conversion Rate”) equal to four dollars and fifty four seventy third cents
($4.5473).

5.2 Delivery of Note and Share Certificates. Upon conversion of this Note and
repayment in full of the Outstanding Advanced Amount pursuant to this Section 5,
the Note shall be cancelled, and the Holder will deliver the original Note to
the Company and execute the Company’s standard form of stock purchase agreement
and/or other agreements and instruments as are necessary or appropriate to
document the issuance of the Conversion Shares upon the conversion of this Note.
On, or as soon as reasonably practicable after, such conversion, the Company
shall issue and deliver to the Holder a certificate or certificates for the
number of Conversion Shares to which the Holder is entitled. The Conversion
Shares shall be in whole shares of Common Stock rounded down to the nearest
whole share, and any fractional amount shall continue to be an Outstanding
Advance Amount.

6. Default.

6.1 Event of Default. Any of the following events shall constitute an “Event of
Default” hereunder: (a) the admission in writing by the Company of its
insolvency; (b) the filing of bankruptcy by the Company; (c) the execution by
the Company of a general assignment for the benefit of creditors; (d) the filing
by or against the Company of any petition in bankruptcy or any petition for
relief under the provisions of the federal bankruptcy act or any other state or
federal law for the relief of debtors and the continuation of such petition
without dismissal for a period of sixty (60) days or more; (e) the failure of
Company to perform any of its obligations under this Note, other than the
failure to pay any principal or accrued interest under the terms of

 

4



--------------------------------------------------------------------------------

this Note when due and payable, after written notice to the Company of such
alleged failure to perform and a ten (10) Business Day opportunity to cure;
(f) the failure of the Company to pay any principal or accrued interest under
the terms of this Note within two (2) Business Days of the date due and payable;
(g) the failure of the Company to perform any obligation under any document,
instrument or agreement executed in connection with this Note, including the
License Agreement, after written notice to the Company of such alleged failure
to perform and a 10-Business Day opportunity to cure; (h) the appointment of a
receiver or trustee to take possession of the property or assets of the Company;
(i) any dissolution of the Company; (j) the adoption by the Company of any plan
of liquidation; (k) the commencement against the Company of any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (l) any challenge or contest by the Company in any action,
suit or proceeding of the validity or enforceability of this Note.

6.2 Remedies. During the continuance of an Event of Default, (a) the Holder
shall have the right to (i) accelerate the payment of the Outstanding Advanced
Amount and (ii) enforce this Note by exercise of the rights and remedies granted
to him, her or it by applicable law and (b) in lieu of the interest rate
specified in Section 4.1, interest shall accrue on the Outstanding Advanced
Amount at a rate equal to the lesser of (x) 18% per annum and (y) the maximum
rate permissible under applicable law. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

6.3 Equitable Remedies. The Company stipulates that the Holder’s remedies at law
in the event of any default or threatened default by the Company in the
performance of or compliance with any of the terms of this Note may not be
adequate to compensate the Holder to the extent permitted by law and that such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.

6.4 Waiver; Cumulative Remedies. No course of dealing or any delay or failure to
exercise any right hereunder on the Holder’s part shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies. No
single or partial waiver by the Holder of any provision of this Note or of any
breach or default hereunder or of any right or remedy shall operate as a waiver
of any other provision, breach, default, right or remedy or of the same
provision, breach, default, right or remedy on a future occasion. The Holder’s
rights and remedies are cumulative and are in addition to all rights and
remedies that the Holder may have in law or in equity or by statute or
otherwise.

6.5 Usury. All agreements between the Company and the Holder, whether now
existing or hereafter arising and whether written or oral, are expressly limited
so that in no contingency or event whatsoever, whether by acceleration of the
maturity of this Note or otherwise, shall the amount paid, or agreed to be paid,
to the Holder for the use, forbearance, or detention of the money to be loaned
under this Note or otherwise, exceed the maximum amount permissible under
applicable law. If from any circumstances whatsoever fulfillment of any
provision of this Note or of any other document evidencing, securing, or
pertaining to the indebtedness evidenced by this Note, at the time performance
of such provision shall be due,

 

5



--------------------------------------------------------------------------------

shall involve transcending the limit of validity prescribed by law, then ipso
facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, and if from any such circumstances the Holder shall ever receive
anything of value as interest or deemed interest by applicable law under this
Note or any other document evidencing, securing, or pertaining to the
indebtedness evidenced by this Note or otherwise an amount that would exceed the
highest lawful rate, such amount that would be excessive interest shall be
applied to the reduction of the principal amount owing under this Note or on
account of any other indebtedness of the Company to the Holder relating to this
Note, and not to the payment of interest, or if such excessive interest exceeds
the unpaid balance of principal of this Note and such other indebtedness, such
excess shall be refunded to the Company. In determining whether or not the
interest paid or payable with respect to any indebtedness of the Company to the
Holder, under any specific contingency, exceeds the highest lawful rate, the
Company and the Holder shall, to the maximum extent permitted by applicable law,
(a) characterize any non-principal payment as an expense, fee, or premium rather
than as interest, (b) amortize, prorate, allocate, and spread the total amount
of interest throughout the full term of such indebtedness so that the actual
rate of interest on account of such indebtedness is uniform throughout the term
of such indebtedness, and/or (c) allocate interest between portions of such
indebtedness, to the end that no such portion shall bear interest at a rate
greater than that permitted by law. The terms and provisions of this Section
shall control and supersede every other conflicting provision of all agreements
between the Company and the Holder. Each of the Company and the Holder has
retained separate legal counsel in connection with issuance of this Note.

7. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder that as of the date hereof, as of the date of each
Advance Request and as of the date of each Advance, except as set forth in the
schedules delivered herewith:

7.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted and to own its properties. The Company is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary except where
the failure to do so would not reasonably be expected to cause a material
adverse effect on the operations, business or financial condition of the
Company.

7.2 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (a) the authorization, execution and delivery of this
Note, (b) the authorization of the performance of all obligations of the Company
hereunder, and (c) the authorization, issuance (or reservation for issuance) and
delivery of the Conversion Shares. This Note constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

6



--------------------------------------------------------------------------------

7.3 Capitalization.

(a) Schedule 7.3 sets forth (immediately prior to the date hereof) (i) the
authorized capital stock of the Company on the date hereof, (ii) the number of
shares of capital stock issued and outstanding, (iii) the number of shares of
capital stock issuable pursuant to the Company’s stock plans, and (iv) the
number of shares of capital stock issuable and reserved for issuance pursuant to
securities exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company.

(b) All of the issued and outstanding shares of the Company’s capital stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of pre-emptive rights and were issued in full compliance with applicable
state and federal securities law and any rights of third parties. No person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as contemplated by this Note and as set
forth on Schedule 7.3, there are no outstanding warrants, options, convertible
securities or other rights, agreements or arrangements of any character under
which the Company is or may be obligated to issue any equity securities of any
kind. There are no voting agreements, buy-sell agreements, option or right of
first purchase agreements or other agreements of any kind among the Company and
any of the securityholders of the Company relating to the securities of the
Company held by them. Except as set forth on Schedule 7.3, no person has the
right to require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
person.

7.4 Valid Issuance. This Note has been duly and validly authorized. Upon the due
conversion of this Note, the Conversion Shares will be validly issued, fully
paid and non-assessable free and clear of all encumbrances and restrictions,
except for restrictions on transfer imposed by applicable securities laws. The
Company has reserved a sufficient number of shares of Common Stock for issuance
upon conversion of this Note, free and clear of all encumbrances and
restrictions, except for restrictions on transfer imposed by applicable
securities laws.

7.5 Consents. The execution, delivery and performance by the Company of this
Note requires no consent of, action by or in respect of, or filing with, any
person, governmental body, agency, or official other than such filings as shall
have been made prior to and shall be effective on and as of the date hereof and
such filings required to be made after the date hereof pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods. The Company has taken all action necessary to
exempt from the registration requirements of the applicable state and federal
securities laws the issuance of the Conversion Shares upon due conversion of
this Note.

7.6 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of this Note by the Company and the issuance and sale of the
Conversion Shares will not conflict with or result in a breach or violation of
any of the terms and provisions of, or constitute a default under (i) the
Company’s certificate of formation or the Company’s bylaws, both as in effect on
the date hereof, (ii) any statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company or any of its assets or properties or (iii) any agreement or instrument
to which the Company is a party or by which the Company is bound.

 

7



--------------------------------------------------------------------------------

8. Amendments and Waivers. No provision of this Note may be amended and the
observance of any provision of this Note may not be waived (either generally or
in a particular instance and either retrospectively or prospectively) without
the prior written consent of the Company and the Holder.

9. Severability. If any provision of this Note is determined to be invalid,
illegal or unenforceable, in whole or in part, the validity, legality and
enforceability of any of the remaining provisions or portions of this Note shall
not in any way be affected or impaired thereby.

10. Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, the Company and the Holder and their respective successors and
assigns.

11. Notices. Any notice required by any provision of this Note to be given to
the Holder shall be in writing and may be delivered by personal service or
facsimile or sent by registered or certified mail, return receipt requested,
with postage thereon fully prepaid. All such communications shall be addressed
to the Holder at his, her or its address appearing on the books of the Company.

12. Replacement. Upon the Company’s receipt of reasonably satisfactory evidence
of the loss, theft, destruction or mutilation of this Note and (a) in the case
of any such loss, theft or destruction, upon delivery of indemnity reasonably
satisfactory to the Company in form and amount or (b) in the case of any such
mutilation, upon surrender of this Note for cancellation, the Company, at its
expense, shall execute and deliver, in lieu thereof, a new Note.

13. No Rights as Stockholder. This Note, as such, shall not entitle the Holder
to any rights as a stockholder of the Company, except as otherwise specified
herein.

14. Headings. The descriptive headings in this Note are inserted for convenience
only and do not constitute a part of this Note.

15. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. The validity,
meaning and effect of this Note shall be determined in accordance with the laws
of the State of New York, without regard to principles of conflicts of law. The
Company and the Holder each irrevocably submits to the exclusive jurisdiction of
the courts of the State of New York located in New York City, New York and the
United States District Court for the Southern District of New York for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Note and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Note. The Company and the Holder each irrevocably waives
any objection to the laying of venue of any such suit, action or proceeding
brought in such courts and irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS NOTE AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

8



--------------------------------------------------------------------------------

16. Right of Offset. Without limiting any of the Holder’s other rights or
remedies hereunder or otherwise, the Company hereby acknowledges and agrees that
the Holder shall have the right to reduce any amount payable by the Holder to
the Company pursuant to the License Agreement by any amount owed by the Company
and not timely paid to the Holder in accordance with the terms of this Note.

17. Taxes. Any and all payments by or on account of any obligation of the
Company under this Note shall be made without deduction or withholding for any
taxes; provided, however, if the Holder transfers the Note to a non-U.S. person
or Affiliate (a “non-U.S. Transferee”), the Company shall deduct and withhold
from payments due to such non-U.S. Transferee pursuant to this Note any taxes
required to be deducted and withheld under applicable law. Any such withheld
taxes shall be timely paid over to the appropriate governmental authority in
accordance with applicable law. To the extent that taxes are deducted and
withheld from payments otherwise payable to a non-U.S. Transferee pursuant to
this Note, and are paid to the appropriate governmental authority, such deducted
and withheld amounts shall be treated for all purposes of this Note as having
been paid to the person in respect of whom such deduction and withholding was
made. The Company shall provide such non-U.S. Transferee with proof reasonably
satisfactory to such non-U.S. Transferee of any taxes withheld and paid to any
governmental authority on behalf of such non-U.S. Transferee. If a payment is
payable (in whole or in part) in consideration other than cash to a non-U.S.
Transferee pursuant to this Note, including upon a conversion pursuant to
Section 5, and if the cash portion of any such payment is insufficient to
satisfy all required tax withholding obligations, the Company shall retain an
amount of the non-cash consideration otherwise payable or deliverable to such
non-U.S. Transferee equal in value to the amount required to satisfy any
applicable withholding taxes (as reasonably determined by the Company in good
faith). On or prior to the date hereof, the Holder shall deliver to the Company
two executed originals of IRS Form W-9 certifying that the Holder is not subject
to U.S. federal backup withholding. As soon as reasonably practicable following
any transfer by the Holder of the Note to a non-U.S. Transferee, such non-U.S.
Transferee shall deliver to the Company (i) two executed originals of the
applicable IRS Form W-8, and (ii) to the extent such non-U.S. Transferee is
eligible for an exemption from or reduction of any otherwise applicable
withholding tax, any other applicable documentation required or reasonably
requested by the Company to establish that such non-U.S. Transferee is entitled
to such exemption or reduction. Any non-U.S. Transferee and the Company shall
use commercially reasonable efforts to establish any applicable exemption from
or reduction of otherwise applicable withholding taxes with respect to payments
made hereunder. If any payment hereunder to a non-U.S. Transferee is subject to
Sections 1471-1474 of the U.S. Internal Revenue Code (“FATCA”), the applicable
non-U.S. Transferee shall provide the Company with all documentation prescribed
by applicable law or reasonably requested by the Company in order for the
Company to comply with its obligations under, and determine the amount, if any,
of withholding taxes imposed pursuant to FATCA.

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holder have entered into this Note as of
the date hereinabove written.

 

ALEXZA PHARMACEUTICALS, INC. By:  

/s/ Thomas B. King

Name:   Thomas King Title:   President and Chief Executive Officer TEVA
PHARMACEUTICALS USA, INC. By:  

/s/ Deborah A. Griffin

  Deborah A. Griffin Title:   SVP & Chief Accounting Officer By:  

/s/ Michael G. McHugh

  Michael G. McHugh Title:   Vice President, General Manager   Teva Select
Brands & Woman’s Health   Teva Pharmaceutical USA, Inc.

SIGNATURE PAGE TO AMENDED AND RESTATED

CONVERTIBLE PROMISSORY NOTE AND AGREEMENT TO LEND



--------------------------------------------------------------------------------

SCHEDULE I

 

Date of Advance,

Payment, or Payment

Offset

   Amount of Advance,
Payment, or Payment
Offset      Aggregate Outstanding
Advanced Amount  

9/27/13

   $ 10,000,000       $ 10,000,000   

12/11/13

   $ 5,000,000       $ 15,000,000   

3/18/14

   $ 5,000,000       $ 20,000,000   

6/13/14

   $ 5,000,000       $ 25,000,000   